Title: From Hannah Phillips Cushing to Abigail Smith Adams, 8 September 1802
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Scituate September the 8th. 1802.

I was very sorry to hear that Mr & Mrs Otis found you unwell on their return; but hope ere this time that your health is reinstated. I was highly gratified in reading the letter written in 90 & lately published. It brought forcibly to my recollection Gov. Sumners observation upon our late President that like a diamond the more he is rubbed the brighter he shines. The cool weather reminds us of our engagement to visit our Friends at Quincy. In case you are not engaged at home or abroad, & your health will atmit of it, we intend to be with you on Tuesday next, in time to take a family dinner. But the week after will be just as agreeable to us, if more so to you. Be so good as to write a few lines & direct to Hannover Post Office. Mr Cushing has heard nothing further from the Judges. They will undoubtedly act in unison. I wish with all my heart that it had been deemed necessary at first, that the Judges of the Supreme Court should have had separate Coms for the Circuit Court, which they might have resigned at pleasure; & if they had been renewed under the new order of things, you & I can ask a easily determine what would have been the result. Please to present Mr Cushings respects with mine to the President.
With esteem & affection I am your FriendH CushingIf Tuesday should prove stormy, we must improve the first pleasant day after.H C